DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter

Claims 14-25 are allowed.
Claims 1-13 were previously canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (Masao Nakagawa et al., (US 2006/0056855 A1) in view of Warren G. Parrish (US 7,800,495 B1); Mohammad M. Mansouri et al., (US 2018/0062783 A1); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 14, An optical communication system for use with a rail-guided truck that includes a rail, at least one truck movable along the rail, and a controller configured or programmed to exchange information with the at least one truck, the optical communication system comprising: 
a first communication system to communicate first information from the controller to the at least one truck; and 
a second communication system to communicate second information from the at least one truck to the controller; 
wherein the first communication system includes: a first light emitter connected to the controller to output the first information in a form of light; 

a first light receiver mounted on the at least one truck to receive the light leaking from the first optical fibers; 
a first converter to convert the first information into a first signal output in the form of light from the first light emitter; and 
a first inverse converter mounted on the at least one truck to convert the first signal received in the form of light by the first light receiver into the first information; and 
the second communication system includes: Application No. 16/643,903 February 24, 2022 Reply to the Office Action dated January 6, 2022 Page 3 of 9 
a second light emitter mounted on the at least one truck to output the second information in a form of light; 
a second optical fiber being an optical fiber laid along the rail to transport the light output from the second light emitter and input to the second optical fiber at some point along the second optical fiber, or to transport light generated by the light output from the second light emitter and input to the second optical fiber at some point along the second optical fiber;
a second light receiver connected to the controller to receive the light transported over the second optical fiber; 
a second converter mounted on the at least one truck to convert the second information into a second signal output in the form of light from the second light emitter; and 
a second inverse converter to convert the second signal received in the form of light by the second light receiver into the second information.

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Alexander Norval 	(US 2018/0302158 A1) 
Thomas Hjort et al., 	(US 2011/0267598 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636